Citation Nr: 0412349	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1975.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the veteran's claims of entitlement to 
service connection for a psychiatric disability and a low 
back disability.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
an acquired psychiatric disorder in an unappealed February 
1990 rating decision.

2.  The RO last denied entitlement to service connection for 
a low back disorder in an unappealed March 1991 decision.

3.  The evidence received subsequent to the prior denials for 
the psychiatric and low back disorders does not raise a 
reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for a psychiatric disability is final; new and 
material evidence has not been received which is sufficient 
to reopen the veteran's claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).

2.  The RO's March 1991 decision declining to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a low back disorder is final; new and material 
evidence has not been received which is sufficient to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) 20.1103 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he was treated in 
service for paranoia and back pain, and that service 
connection should therefore be granted for his current 
paranoid schizophrenia and back problems.

As explained in greater detail below, the RO previously and 
finally denied the veteran's claim seeking entitlement to 
service connection for an acquired psychiatric disorder (then 
described as generalized anxiety disorder) in a February 1990 
rating decision.  The RO denied the veteran's claim for 
service connection for a back disability in February 1990 and 
again in March 1991.

In the May 2002 decision which forms the basis of this 
appeal, the RO denied the veteran's previously-denied claim 
of entitlement to service connection for a low back disorder 
on the basis that new and material evidence had not been 
received.  

In the same decision, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder based on a de novo review of the evidence.  It 
appears that the RO concluded that the veteran had not 
previously claimed entitlement to service connection for 
paranoid schizophrenia.  However, the veteran is seeking 
entitlement to service connection for a psychiatric 
disability, just as he did in 1990.  The Board finds that his 
present claim is substantively no different from his 
previously denied claim.  It is clear that only one claim is 
involved, namely service connection for a psychiatric 
disability.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) [a different etiological theory underlying a claimed 
disorder does not constitute a new claim].

Regardless of whether the RO addressed the claim on a de novo 
basis, the Board has no jurisdiction to consider the 
substantive merits of a claim for service connection in the 
absence of the Board's own finding that new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) [Board does not have jurisdiction 
to consider a previously finally denied claim unless new and 
material evidence is presented, and before Board may reopen 
such a claim, it must so find]; Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [Board has jurisdictional 
responsibility to consider whether it was proper for RO to 
reopen a previously denied claim].  Thus, the Board must 
determine whether the veteran's previously denied claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder may be reopened.

The Board finds no prejudice to the veteran in its 
consideration of the psychiatric claim on these grounds.  He 
has been advised of the law and regulations generally 
governing entitlement to service connection and finality/new 
and material evidence in connection with this appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) [Board must 
consider whether claimant has been given adequate notice of 
need to submit evidence or argument on matter not addressed 
by RO and an opportunity to submit such evidence and 
argument, and, if not, whether claimant will be prejudiced 
thereby].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

In this case, the RO furnished the veteran a letter in 
January 2002 advising him of the provisions relating to the 
VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has since expired.  It does not appear that the veteran has 
any additional evidence or information to submit.  The Board 
therefore finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that he was notified of the evidence 
necessary to substantiate his claims at issue on appeal.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

One further point is in order regarding the VCAA notice sent 
in this case.  In a recent decision, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
benefits.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, the VCAA notice letter was sent prior 
to the first AOJ adjudication of the claims, and as the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice, the Board concludes that to decide the 
appeal now would not be prejudicial to the veteran.  See 
38 C.F.R. § 20.1102 (2003).

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined a hearing before 
a Veterans Law Judge.

Applicable legal authority

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

When certain chronic diseases, such as psychosis, become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service or the one year presumptive period after 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2003).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  The 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been received which 
is sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The last final decision as to the matter of the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is a February 1990 RO rating decision.  
Accordingly, the Board will evaluate evidence received since 
that decision in order to determine whether such constitutes 
new and material evidence that is sufficient to reopen the 
previously denied claim.

The "old" evidence

It appears that some of the veteran's service medical records 
were, and are, missing form his VA claims folder.  The RO 
attempted to obtain all of the veteran's service medical 
records through the National Personnel Records Center, but 
was informed by that agency in August 1982 that only the 
discharge examination report was available.  

The veteran served from December 1974 to August 1975.  The 
service records on file show no foreign/overseas service.

A report dated in June 1975 from the Assistant Director, 
Counseling and Assistance Center, at the Naval Station, San 
Diego, was of record at the time of the RO's February 1990 
rating decision.  In that report, it was noted that the 
veteran had been evaluated for poly-drug abuse between June 
16-20, 1975 in group and individual counseling.  It was 
disclosed that the veteran had a long history of such abuse 
and that it was uncontrollable.  Further, the report noted 
that while he seemed motivated to change his lifestyle, he 
would need a structured rehabilitative environment.  

The veteran's DD Form 214N indicated that the veteran was 
discharged from the Navy under honorable conditions in August 
1975, after serving seven months and twenty-six days.  With 
respect to the reason for his discharge, the evidence before 
the RO in 1990 included several statements from the veteran, 
which indicated that he had a bad drug habit while he was in 
the service and that he was disciplined as a result.

Evidence of record at the time of the RO's 1990 decision also 
included a report of the veteran's service discharge 
examination conducted in August 1975, which was negative for 
any complaints, findings or diagnosis of a mental illness.  
There was of record in February 1990 no relevant evidence for 
many years thereafter.

The pertinent evidence before the RO in February 1990 
included the report of a VA psychiatric examination conducted 
in January 1990.  In that report, it was noted that the 
veteran was not a reliable historian.  Further, it was noted 
that the veteran was reluctant to discuss his military 
service.  With regard to his psychiatric problem, the veteran 
related that he was being seen at the Battle Creek VAMC for 
depression.  Based on his reported history and complaints, 
the VA examiner diagnosed him with generalized anxiety 
disorder and passive-aggressive personality disorder.

The February 1990 rating decision

The RO concluded in its February 1990 rating decision that 
the veteran's in-service drug use was due to his own willful 
misconduct, and that there was no indication that he suffered 
from an acquired psychiatric disorder as a result of his 
military service.  The RO also denied service connection for 
the veteran's diagnosed passive-aggressive personality 
disorder, which as noted in the law and regulations section 
above was and is considered to be a congenital or 
developmental abnormality.  The veteran was notified of the 
RO's decision and his appellate rights by letter dated April 
10, 1990.  He did not appeal the decision.

The additionally received evidence

Evidence received since the RO's February 1990 denial of 
service connection for an acquired psychiatric disorder 
includes VA and private treatment reports associated with an 
award of disability benefits from the Social Security 
Administration (SSA), which are generally dated from the mid-
1980s to the mid-1990s, and more recently dated VA outpatient 
records from the Battle Creek-VAMC dated from 1999-2002.

The VA treatment reports from the Battle Creek facility 
denote ongoing psychiatric treatment; recent diagnoses 
include chronic paranoid schizophrenia, which was reported in 
November 2001.

The SSA medical records which are pertinent to a psychiatric 
illness reflect a history of chronic mental disease, with 
several psychiatric diagnoses, to include major depression 
and bipolar disorder with psychotic features, as well as 
diagnoses of personality disorders.  These reports also 
document continued drug abuse and addiction.  None of these 
records are dated before 1986, and none show treatment for 
psychiatric problems prior to 1988.  Moreover, none of these 
medical records contain any findings specifically linking the 
veteran's psychiatric disorders to his military service.

Of particular interest here is a VA hospital report dated in 
February 1989 (received in 2002), which reflects the veteran 
giving an account of having served in Vietnam and having a 
history of ". . . nightmares of seeing bullets fly and 
people being killed."  He also claimed at that time that he 
saw a psychiatrist in service because he didn't want to go to 
Vietnam, and while could not remember what the psychiatrist 
told him, he was nevertheless, "sent to Vietnam".  

The Board notes that the veteran gave another account of 
purported Vietnam service in connection with a Michigan state 
disability evaluation conducted in June 1996, the report of 
which was included with the SSA records.  On that occasion, 
he reported that he was "hit and woke up at a hospital," 
after suffering a "percussion blast" while in Vietnam.  He 
then claimed that he was "locked up" in a hospital and then 
discharged.  He also denied that any disciplinary action had 
been taken against him while he was in service.  The 
diagnoses entered on this report included organic delusional 
syndrome, polysubstance dependent and abuse by history, and 
major depression, recurrent.  

The veteran also told a VA psychologist in August 2000 that 
he had served in Vietnam.

Additionally, the newly received evidence includes the 
veteran's service personnel records, which the RO obtained in 
April 2002.  As indicated by the previously available records 
reviewed in 1990, these personnel records confirm that the 
veteran had a serious drug abuse problem while in the Navy, 
which led to his administrative discharge under honorable 
conditions.  

The new evidence also includes the search development reply 
from the Naval Records Management Center (NRMC), which was 
obtained by the RO in September 1991 in connection with a 
prior claim.  As noted above, this report disclosed that NRMC 
had no available inpatient or outpatient records dated from 
1975 for the ship the veteran served on.

Also obtained by the RO in connection with this claim was a 
statement from the veteran's sister and guardian, dated in 
February 2001.  The veteran's sister related how he was being 
treated for paranoia, manic depression and schizophrenia 
through VA, and that he had had a prior history of treatment 
in service for mental problems.  She indicated that the 
veteran should have received a general discharge due to his 
problems, and that the only reason he was returned to his 
barracks after being seen for his problems in 1975 was to 
avoid giving him a medical discharge.

Analysis

Evidence previously of record before the RO at the time of 
the last final decision documented a current acquired 
psychiatric disorder (generalized anxiety was diagnosed after 
the January 1990 VA examination).  Hickson element (1), 
evidence of current disability, had therefore been satisfied.  
Missing at that time, however, was evidence pertaining to 
Hickson element (2), in-service incurrence/aggravation of a 
psychiatric disorder, and competent medical evidence to 
satisfy Hickson element (3), medical nexus.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between his/her service and the 
disability].  These crucial elements continue to be lacking.

The recently submitted medical evidence contained in the 
veteran's SSA file and the records obtained from the Battle 
Creek-VAMC documents ongoing complaints and treatment for 
several psychiatric disorders, to include paranoid 
schizophrenia, diagnosed on a VA outpatient report dated in 
November 2001.  Hickson element (1) continues to be met.

With regard to Hickson element (2), in-service 
incurrence/aggravation of a psychiatric disorder, the 
additionally received evidence provides no basis to reopen 
the claim.  The additionally obtained service personnel 
records do not document treatment for an acquired psychiatric 
disorder.  As was known in 1990, these records confirm the 
problems the veteran had with drug abuse in service, but 
there is nothing in these reports to suggest that he had an 
acquired psychiatric disorder in service.  Hence, while these 
records were not previously available when the claim was 
denied in 1990, and are therefore new they do not relate to 
any unestablished facts necessary to substantiate the claim, 
in particular evidence of in-service disease.  

As described above, the personnel records verify that the 
veteran was seen for drug counseling off ship in June 1975 
for a week at the Naval Regional Medical Center in San Diego, 
whereupon he was returned to duty aboard his ship.  
Thereafter, he was given an administrative discharge.  His 
discharge examination conducted in August 1975 was entirely 
negative for complaints/findings/diagnosis of psychiatric 
disorders.  The service personnel records track his course 
through the administrative procedures leading to his 
discharge, but there is nothing in the way of any accounts of 
a psychiatric admission in 1975 [or at any other time], much 
less a recorded diagnosis for a mental illness.

The veteran's own statements submitted in support of this 
claim essentially reiterate his previously considered 
contentions that the claimed-for psychiatric disorder began 
in service, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, to 
the extent that the veteran contends that he is disabled due 
to a mental disorder which began during service origin, such 
lay contentions are not competent.  The Court has held that 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Here, the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion concerning the date of onset or etiology of his 
claimed psychiatric disability.  Furthermore, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  See also Moray v. 
Brown, 5 Vet. App. 211 (1993).  The veteran's statements 
reflecting his opinion as to the origin of his mental 
illness, unsupported by medical evidence, are not material as 
well as not being new.  These statements do not, therefore, 
raise a reasonable possibility of substantiating his claim.

In additionally received statements, the veteran has 
embellished his military career considerably, in particular 
alleging that he served in Vietnam and was wounded there.  
While hospitalized in February 1989, he gave an account of 
seeing a psychiatrist in service because he didn't want to go 
to Vietnam, although he stated that he was "sent to 
Vietnam" anyway, where he saw significant combat exposure 
(bullets flying, seeing people get killed, etc.).  [This 1989 
hospital report was evidently not added to the claims folder 
until 2002 and is thus new evidence.]  The veteran also gave 
an account of sustaining an injury in Vietnam in connection 
with the 1996 disability evaluation for the state of 
Michigan; he also told the examiner that while in Vietnam he 
was "hit and woke up in a hospital".  And he recently told 
a VA psychologist in 2000 that he had served in Vietnam.

Arguably, if one believes these statements they would 
constitute evidence of in-service injury, namely physical and 
psychic trauma (versus disease).  However, with respect to 
the veteran's belated accounts of purported Vietnam service 
and related injuries recorded in several of the additionally 
received medical reports, the Board finds that the 
presumption of truthfulness accorded by Justus, supra, has 
been rebutted.  The veteran's accounts of events taking place 
in or in relation to his purported  service in Vietnam given 
during the course of medical treatment after service are 
patently false; the veteran's service records show no service 
in Vietnam, for that matter any overseas service.  
Accordingly, the presumption of credibility has been rebutted 
as to the veteran's untrue accounts of Vietnam-related 
psychiatric trauma and/or treatment in service.    See Duran 
v. Brown, 7 Vet. App. 216, 220 (1994) [the Justus credibility 
rule is not boundless or blind; if the newly submitted 
evidence is inherently false or untrue, the Justus 
credibility rule simply would not apply]; see also Samuels v. 
West, 11 Vet. App. 433, 436 (1999) [where a veteran sought 
service connection for post- traumatic stress disorder, based 
upon multiple stressors occurring during "combat" in Vietnam, 
and the record clearly showed he had never served in Vietnam, 
no presumption of credibility attached to his statements of 
his in-service claimed stressors].

Also of record is a statement of the veteran's sister.  
Although vague, the sister's statement appears to indicate 
that that the veteran was treated for psychiatric problems in 
service, specifically at something called the "Boa State 
Metal [sic] Institution, VA department".  The Board can find 
no reference to a psychiatric hospital named "Boa", VA or 
otherwise, and there is no record of VA treatment of the 
veteran prior to the mid 1980s.  The veteran's sister further 
stated that the veteran "has a lot of re-occurring 
nightmares with Viet Nam since his discharge."  All of this 
information appears to have been supplied by the veteran 
himself and is thus essentially repetitive of the veteran's 
previous statements.   It is also, as indicated in the 
paragraph immediately preceding, patently untrue.  The Justus 
presumption of credibility therefore does not attach to the 
sister's statement also.

In short, the additionally received evidence does not tend to 
establish that the veteran received psychiatric treatment in 
service (aside from that related to substance abuse) or that 
the veteran experience psychic injury in service.  
Accordingly, Hickson element (2) remains unsupported by the 
evidence.

With regard to Hickson element (3), medical nexus, VA and 
private medical records obtained since the prior denial in 
1990 which show ongoing treatment for the veteran's 
psychiatric problems. The Board observes that none of the 
additionally received evidence contains any competent 
findings showing a link between any diagnosed psychiatric 
disorder and the veteran's military service.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

As discussed above, the veteran's own statements to the 
effect that his current acquired psychiatric disability is 
related to his military service is not considered to be 
competent medical evidence and cannot serve to reopen the 
claim.  See Espiritu and Routen, both supra.

In short, there continues to be no of record no competent 
medical evidence which serves to link the veteran's acquired 
psychiatric disability to his military service, failing 
Hickson element (3).

In summary, what was lacking before in this case in 1990 is 
what continues to be lacking - competent evidence to satisfy 
Hickson elements (2) and (3).  For these reasons, the claim 
may not be reopened under the revised 38 C.F.R. § 3.156(a) 
[to reopen, the evidence must relate to an unestablished fact 
to be material and raise reasonable possibility of 
substantiated the claim].

Accordingly, the Board concludes that new and material 
evidence has not been received which is sufficient to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.

Additional comment

As noted above, the RO previously denied the veteran's claim 
in February 1990 on the basis of in-service willful 
misconduct due to drug abuse; the RO also denied benefits for 
a personality disorder, which was then diagnosed as passive-
aggressive personality disorder.  Although the veteran has 
not currently claimed entitlement to VA benefits on account 
of his drug abuse problems or due specifically to his 
variously diagnosed personality disorders, the Board notes 
for the sake of completeness there exists no legal 
entitlement under the law for such disorders in any event.

The medical reports received in connection with the current 
appeal denote ongoing treatment for poly-drug abuse and 
dependence and reflect several new diagnoses of personality 
disorders.  However, as discussed in the law and regulations 
section above, service connection may not be granted for 
alcohol or drug abuse, [see 38 U.S.C.A. §§ 105, 1110, 1131; 
38 C.F.R. § 3.1(n), 3.301], or for personality disorders, 
[see 38 C.F.R. §§ 3.303(c), 4.9, 4.127].

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

As noted above, the Board must evaluate evidence added to the 
record since the last final decision in order to determine 
whether new and material evidence exists.  Evans, 9 Vet. App. 
273, 283 (1996).

The last final decision as to the matter of the veteran's 
claim of entitlement to service connection for a low back 
disorder is contained in a letter dated in March 1991 wherein 
the RO advised the veteran that his back disorder claim was 
denied due to his failure to submit new and material 
evidence.  He was advised in this letter of his appellate 
rights; he did not appeal the RO's decision.  It is therefore 
a final decision.  See 38 C.F.R. § 20.1103 (2003).  The Board 
will evaluate evidence received since that decision in order 
to determine whether such constitutes new and material 
evidence that is sufficient to reopen the previously denied 
claim.

The "old" evidence

The March 1991 letter-decision represents the last unappealed 
and final decision on the back claim.  Prior to 1991, this 
same claim was denied by the RO in the February 1990 rating 
decision.

As noted above, a portion of the veteran's service medical 
records were not available when the RO previously adjudicated 
this claim.  However, the August 1975 discharge examination 
report showed no complaints, findings or diagnosis pertaining 
to a back disorder.  The other "old" evidence included the 
reports of VA general medical and psychiatric examinations 
conducted in January 1990.  In connection with the 
psychiatric exam, the veteran related how he had severe back 
pain and that he hurt his back in service, although he could 
not provide any specific details of the alleged injury.  
During the general medical exam, he gave an account of a 
lifting-type injury in service in 1974 or 1975.  X-rays taken 
of his spine at that time showed a grade I spondylolisthesis 
at L5 disc space.  The examiner diagnosed a history of lumbar 
strain with spondylolisthesis.

Other medical records previously before the RO included a VA 
outpatient report dated in August 1986, which also denoted 
the veteran's account of a lifting injury in service in 1974.  
Clinical findings at that time showed spondylolisthesis at 
L5-S1 by X-rays.  The report indicated further that the 
veteran was seen on referral for an orthopedic consultation 
originally in May 1986 based on his complaints of chronic low 
back pain, the provisional diagnosis.  Also previously 
reviewed by the RO were several VA treatment reports dated in 
August 1989, which denoted a history of chronic low back pain 
secondary to spondylolisthesis and multiple joint pains.

On the basis of the above, the RO denied the veteran's claim 
in February 1990 essentially on the same basis as the 
psychiatric disorder, namely, that service records did not 
show incurrence or aggravation of a back disorder and because 
the medical evidence did not show that his current back 
disorder was the result of his service.

The March 1991 decision

The veteran attempted to reopen his claim in January 1991, at 
which time he again alluded to a back injury in service.  The 
RO denied the claim in the March 1991 letter-decision on the 
basis of failure to submit new and material evidence.  
As noted above, the veteran was advised of his right to 
appeal but he did not do so.  
The March 1991 decision is therefore final.  See 38 C.F.R. 
§§ 3.104, 20.1103.

The additionally received evidence

As with the psychiatric disorder, the "new" evidence 
associated with the claims file since the March 1991 decision 
includes the veteran's service personnel records, which 
disclose no accounts of any back injury or treatment for same 
during service.

The additionally received evidence that is pertinent to the 
back disorder claim also includes the medical records 
obtained from the SSA in April 2002, and the more recently 
dated VA treatment records (1999-02) from the Battle Creek-
VAMC.  These reports also showed ongoing treatment for the 
veteran's back problems through at least November 2001, but 
there is no reference in any of these records to treatment 
for the back prior to August 1986.  An outpatient  report 
dated in March 2001 denotes the veteran giving an account of 
a history of low back pain since 1984, which he claimed was 
related to some injury incurred in service which rendered him 
unconscious.  The November 2001 outpatient report also 
indicates that he was diagnosed with spondylolisthesis at L5-
S1 with degenerative changes as seen on X-rays; in that 
report, the veteran also related a history of back injury in 
service while engage in loading activities aboard ship.

As indicated with respect to the first issue on appeal, the 
veteran also reported sustaining injuries in an explosion in 
Vietnam; the back was not specifically mentioned.

The veteran's sister's statement dated in February 2001 
reflects her account that the veteran was treated in service 
for back problems.

Analysis

The Board concludes that new evidence pertinent to the back 
claim lacks materiality to reopen the claim.  None of this 
evidence relates to an unestablished fact necessary to 
substantiate the claim.

The matter of a current back disability, Hickson element (1), 
was satisfied in 1990-1991.  VA treatment reports dated in 
1999-02 continue to reflect diagnosed back disorders, to 
include spondylolisthesis, chronic back pain and degenerative 
joint disease.

With respect to Hickson element (2), in-service disease or 
injury, what was shown by the evidence previously - initial 
treatment for a back disorder years after service with no 
competent evidence of a back injury in service - is unchanged 
by the newer evidence.  For these reasons, there exists no 
basis to reopen the claim under the revised 38 C.F.R. 
§ 3.156(a).

Statements submitted by the veteran in support of his claim 
reiterate his previously considered contentions as to a 
lifting injury to his back in service, and as such are not 
considered to be new.  See Reid, 2 Vet. App. 312, 315 (1992).  
To the extent that he contends that he is disabled due to a 
back disorder of service origin, such lay contentions are not 
competent as it is not shown that he possesses the requisite 
medical training/expertise to proffer such etiological 
assessments.  See Espiritu and Routen, both supra.  

The newly-submitted evidence includes the veteran's account 
of a purported Vietnam "percussion injury" and related 
treatment ["hit and woke up in a hospital"].  To the extent 
that this statement could be interpreted as an assertion of a 
back injury in service, this account is patently false.  For 
the reasons discussed above, the Justus credibility 
presumption would not apply to this evidence for purposes of 
his back claim as well.  See Duran and Samuels, supra.

The veteran's sister's February 2001 statement has been 
discussed above in connection with the psychiatric claim.  
This statement appears to be a mere reiteration of the 
veteran's own statements to the effect that he was treated 
for a back disability in service, which were previously 
considered and rejected.  There is no indication that the 
sister had any personal knowledge of what transpired in 
service, and it appears that her information came exclusively 
from the veteran.  
As such, the sister's statement is not new.  Moreover, to the 
extent that the sister reports in-service medical treatment 
for back problems from something she calls the "Boa State 
Metal [sic] Institution, VA department" and endorses the 
veteran's alleged Vietnam service, her statement is clearly 
untrue, and the Justus presumption of credibility does not 
attach. 

With respect to Hickson element (3), there has been added to 
the record  no medical nexus evidence showing any link 
between the veteran's current back disorder and his military 
service.  Rather, the medical evidence which is new only 
reflects a history of treatment for ongoing complaints of 
chronic low back pain, with no medically-documented account 
of treatment any earlier than 1986, nearly a decade after 
service.  As stated above, evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele and Mintz, 
both supra.  

The veteran's own statements concerning medical nexus are not 
competent.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the Board concludes that new and material 
evidence has not been received which is sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.

In summary, nothing has changed from a medical or factual 
standpoint since the last prior denial of these two claims.  
There is still no competent evidence which serves to link 
either a psychiatric or low back disability to the veteran's 
military service.  Accordingly, the Board finds that the 
evidence received subsequent to prior final denials of these 
claims is not new and material and does not serve to reopen 
either claim.  The benefits sought on appeal remain denied.

The Board again notes that since new and material evidence 
has not been submitted, VA's duty to assist does not attach.  
Moreover, until the veteran meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claims, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of service connection for an 
acquired psychiatric disorder; the benefits sought with 
regard to this claim remain denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of service connection for a low 
back disorder; the benefits sought with regard to this claim 
remain denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



